Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 18 and 20 recite limitations from claim 6. Claim 6 specifically recited the parameter of the 3D model being a displacement map, where the limitation “updating parameters of the initial 3D model according to the image space losses to produce a reduced resolution 3D model having a lower resolution compared with a resolution of the reference 3D model “ was not found when the parameter was a displacement map.
Claim 4 recites “rendering the reference 3D model by a second rendering pipeline that has a different structure compared with the rendering pipeline”. Claim 10 recites “wherein the initial 3D model comprises a reduced 3D model generated from the reference 3D model”. Claim 11 recites “wherein the set of reference images is rendered using a first number of samples per-pixel and is anti-aliased, and the initial 3D model is produced using a second number of samples per-pixel that is less than the first number to produce the set of images” which was not found in the context of the inverse rendering and other limitations. Claim 12 recites “wherein the set of reference images comprise an animation sequence and the parameters comprise at least one of skinning weights and bone transformations”. These limitations were not found in the context of an inverse rendering system used to produce a lower resolution model.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616